Case 4:18-cv-00247-ALM Document 120-4 Filed 01/27/20 Page 1 of 2 PageID #: 2696

                                                                                 Chris DeRose, Clerk of Court
                                                                                        *** Filed ***
                                   SUPERIOR COURT OF ARIZONA                           rz fsf !'8    2CJO '4fVl
                                       MARICOP A COUNTY

    CV 2018-013856                                                          11/13/2018


                                                                    CLERK OF THE COURT
    HONORABLE LINDSAY P. ABRAMSON                                        T. Cooley
                                                                          Deputy



    JASON LEE VAN DYKE                                     JASON LEE VAN DYKE
                                                           108 DURANGO DR
                                                           CROSSROADS TX 76227

    V.

    THOMAS CHRISTOPHER RETZLAFF                            THOMAS CHRISTOPHER RETZLAFF
                                                           2402 E ESPLANADE A VE
                                                           PHOENIX AZ 85016



                                                           COMM. ABRAMSON




                                           MINUTE ENTRY




          Courtroom 812 - East Court Building.

          11:38 a.m. This is the time set for a Telephonic Status Conference regarding Petitioner's
   Injunction against Harassment. Petitioner, Jason Lee Van Dyke, appears telephonically on his
   own behalf. Respondent, Thomas Christopher Retzlaff appears telephonically on his own behalf.

          A record of theproceegin_gs is made digitally in lieu of a court reporter.

          Discussion is held regarding the petition.

          Based on the information and testimony presented,


    Docket Code 029                             Form VOOOA                                        Page 1



                                            Exhibit 4
Case 4:18-cv-00247-ALM Document 120-4 Filed 01/27/20 Page 2 of 2 PageID #: 2697




                                   SUPERIOR COURT OF ARIZONA
                                       MARICOPA COUNTY

     CV 2018-013856                                                      · 11/13/2018


           IT IS ORDERED denying Petitioner's Injunction against Harassment.

           11 :48 a.m. Matter concludes.

            This minute entry disposes of all outstanding claims and issues in this case. Because no
    further matters remain pending, the court signs this minute entry as a final judgment entered
    pursuant to Ariz. R. Civ. P. 54(c).                                          ·




           Commis o .er Lindsay P. Abramson
           JUDICIA OFFICER OF THE SUPERIOR COURT




     Docket Code 029                           Form VOOOA                                    Page2
